—Determination of respondent Commissioner of the New York City Police Department, dated March 3, 2000, which imposed a forfeiture of 20 vacation days, upon a finding, after a hearing, that petitioner unjustifiably and without provocation struck an individual with a nightstick, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Jane Solomon, J.], entered September 15, 2000), dismissed, without costs.
*157Substantial evidence, including the testimony of the complainant and corroborative testimony by other witnesses, supports respondent’s findings that petitioner, without provocation or just cause, repeatedly struck an individual with a nightstick during the course of an arrest (see, Matter of Edwards v Safir, 282 AD2d 287). The penalty imposed is not shocking to our sense of fairness, particularly in view of the seriousness of the offense (see, Matter of Kelly v Safir, 96 NY2d 32). Concur— Sullivan, P. J., Nardelli, Mazzarelli, Rubin and Saxe, JJ.